UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                                19 er 724 (JGK)
                      -against-
                                                                                        SPEEDY TRIAL ORDER
JIMMIE GILMORE,
                                          Defendant.
--------------------------------------------------------------X
JOHN G. KOEL TL, DISTRICT JUDGE:

        The parties are directed to appear for a conference on Monday, December 16, 2019, at

4:30pm, before the Honorable John G. Koeltl.

        The Court prospectively excludes the time from today until December 16, 2019 in

calculating the speedy trial date under 18 U.S.C. 3161 in order to assure effective assistance of

counsel and because the ends of justice served by ordering such a continuance outweigh the best

interest of the public and the defendant in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.


                                                                              JOHN G. KOELTL
                                                                       NITED STATES DISTRICT JUDGE
Dated: New York, New York
       November 8, 2019

                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALL y FILED
                                                                  DOC#
                                                                                    ,._Jl::la-;]!j____~
                                                                  DA TE FI LEO: - ..•
